Citation Nr: 1701532	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, cervical spine with central canal stenosis at C7-T1 (cervical spine disorder)as secondary to the service-connected disability of degenerative joint disease and degenerative disc disease, thoracolumbar spine and fractures of the pelvis.

2.  Entitlement to service connection for right ulna neuropathy as secondary to cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2012; a statement of the case was issued in November 2012; and a substantive appeal was received in November 2012.   

The Board notes that the Veteran submitted a June 2014 correspondence in which he indicated that he wished to "withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/Supplemental Statement of the Case SSOC" The Board notes that the only "recent" statement of the case is a June 2014 statement of the case regarding a claim for an increased rating for posttraumatic stress disorder (PTSD).  This issue (which was never perfected) is considered withdrawn.  However, the Board does not construe this to be a withdrawal of the current claims, whose statement of the case was issued in November 2012.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's degenerative joint disease, cervical spine with central canal stenosis at C7-T1 was caused by his service-connected degenerative joint disease and degenerative disc disease, thoracolumbar spine and fractures of the pelvis.

2.  The evidence is at least in equipoise as to whether the Veteran's right ulna neuropathy was caused by his service-connected degenerative joint disease, cervical spine with central canal stenosis at C7-T1.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for degenerative joint disease, cervical spine with central canal stenosis at C7-T1 as secondary to the service-connected disability of degenerative joint disease and degenerative disc disease, thoracolumbar spine and fractures of the pelvis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2016).

2.  The criteria for an award of service connection for right ulna neuropathy as secondary to degenerative joint disease, cervical spine with central canal stenosis at C7-T1 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The Board notes that an RO letter dated November 2011 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Cervical spine

By way of an October 1977 decision, the Board granted service connection for a low back strain.  The Veteran's primary contention is that he now suffers from a cervical spine disability that is secondary to his service-connected back disability.  

The Veteran submitted a May 2010 correspondence from Dr. M.K. of the Carolina Neurosurgery and Spine Center.  Dr. M.K. stated that the Veteran is a patient of his and that he has reviewed the Veteran's history and radiologic evaluations.  He noted that the Veteran has evidence of disc bulge at T1-2, T3-4, T4-5, and T6-7.  He opined that it "is as likely as not that these disc bulges could be associated with service - related injury during [the Veteran's] time in the military."    

The Veteran also submitted a May 2010 correspondence from Dr. M.K.R. of Carolina Rehab Associates.  She stated that the Veteran underwent an EMG nerve conduction study in May 2010 for complaints of spasticity in the legs, jumping muscles, and pain especially into the right lower extremity.  It was noted that he had symptoms consistent with myelopathy.  She noted that an MRI of the cervical spine has shown central canal stenosis at C7-T1 with anterior listhesis C7 on T1 and of degenerative disk disease.  She noted that the Veteran also had multiple levels of disk herniations in the thoracic spine.  She stated that the Veteran has a history of an accident while working in the military, at which time he turned over on a military bulldozer.  She stated that he sustained a broken pelvis, ruptured spleen, crushed his low back, broke several ribs, and had a lot of trauma to the thoracic and lumbar regions of the body.  She opined that "it is more likely than not, that this injury precipitated his degenerative disk changes in the cervicothoracic junction, the thoracic spine and in the lumbar spine."  She further stated that "it would be my professional opinion, that working as a heavy equipment operator and this specific injury contributed to his multilevel spine dysfunction."

The Veteran underwent a VA examination in August 2010.  The claims file was not available for review.  The examiner stated that the Veteran's original injury occurred in 1978, when a bulldozer turned over on him and he incurred massive injuries to his total back.  She noted that according to the MRI, the Veteran has degenerative joint disease of the cervical, thoracic, and lumbar spines as well as radiculopathy of the right lower extremity with decreased sensation of the right foot with monofilament graded as 1.  She opined that "all [the Veteran's] spinal problems are as least as likely as not related to his accident in 1978 as per his [history] he was pinned from neck down by a bulldozier [sic]."    

The Veteran underwent another VA examination in November 2010.  However, the examiner did not have access to the claims file; and he did not render a medical opinion.  Upon reviewing the claims file, the examiner submitted a December 2010 addendum opinion.  He opined that it was less likely than not (less than 50/50 probability) that the Veteran's current cervical spine condition was related to the in-service injury which occurred in 1978 when on active duty with the National Guard.  He noted that there was no indication of any type of cervical spine injury in the service treatment records or immediately following the May 1978 injury.  He stated that there was no mention of cervical spine problems until 1996.  The examiner also noted that there was no mention of an in-service injury when he injured his neck in July 2007 (after being involved in a fight between students when he was a school principal).  The examiner found that there were approximately 18 years from the injury sustained in 1978 until the Veteran was complaining of neck pain.  He stated that "In my opinion the origin of the cervical spine condition is a degenerative disc disease and to spinal stenosis."  The examiner did not render an opinion regarding secondary service connection.  

The Veteran submitted a June 2011 correspondence from Dr. A.A.K., who stated that the Veteran had been a patient in his practice for several years.  Dr. A.A.K. stated that the Veteran had been evaluated for back pain, and more recently neck pain.  Dr. A.A.K. stated that the Veteran sustained significant injuries from a roll-over accident on a piece of heavy equipment while serving in the military.  He noted that this caused the Veteran to have low back pain intermittently over the years.  More recently, the Veteran has had neck pain and ultimately two cervical fusion surgeries.  Dr. A.A.K. opined that it is more likely than not that the Veteran's low back injury was a precipitating factor in the development of cervical disc disease.  His rationale was that the spine is composed of multiple intravertebral joints and has greatest flexibility in the cervical and lumbar areas.  He explained that decreased flexibility in one area puts greater stress on other areas of the spine.  Thus, decreased flexibility to the lower spine would likely precipitate cervical disc disease.  

The Veteran submitted neurology consultation notes from Dr. M.B.F. A July 2011 report reflects a history in which a piece of heavy equipment rolled over him in 1979 while he was in the National Guard.  Dr. M.B.F. opined that it is more than likely than not that this caused him to have his cervical spinal canal injury, which resulted in him having to have cervical spinal cord decompression.  Dr. M.B.F. stated that this is most probably secondary to post traumatic cervical spinal stenosis.  He further explained that he agreed with Dr. M.K. that it is as likely as not that the injury to the Veteran's spine also included injury to the cervical spine that manifested itself years later as a cervical spinal stenosis on a posttraumatic basis. 

The Veteran underwent a VA examination in October 2011.  The examiner reviewed the claims file in conjunction with the examination.  Following a thorough examination, the examiner opined that "there is no anatomic or biomechanical reason why thoracolumbar injury this low or pelvic fractures would result in chronic cervical disability."  He noted supporting documentation from Drs. M.R., M.K., and M.D. expressing opinions that the Veteran's cervical problems were incurred as a result of his in-service accident; however, the examiner stated that no rationale was offered to explain their opinions.   

Analysis

As noted above, the record establishes a current cervical spine disability and shows an in-service injury, the crux of this case is whether the Veteran's service connected low back disability caused or aggravated his current degenerative joint disease, cervical spine with central canal stenosis at C7-T1.  There are conflicting opinions regarding this central question.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In this case, the Board does not find adequate reasons and bases to adopt any one opinion over another.  On the whole, the Board finds the evidence is at least in equipoise.  

First of all, the Board notes that the May 2010 opinion of Dr. M.K., the May 2010 opinion of Dr. M.K.R., the opinion of the August 2010 VA examiner, and the opinion of the November 2010 VA examiner all address the issue of service connection on a direct basis.  The first three opinions weigh in favor of the claim.  The final opinion weighs against the claim.  The opinions weighing in favor of the claim lack a clear supporting rationale.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that service connection is not warranted on a direct basis.  

However, the Board finds that the opinions regarding secondary service connection are at least in equipoise.  In this case, the June 2011 opinion of Dr. A.A.K. and the July 2011 opinion of Dr. M.B.F. weigh in favor of the Veteran's claim.  The opinion of the October 2011 VA examiner weighs against the claim.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

With regards to the first inquiry, the Board finds that all three examiners were fully informed of the pertinent facts.  The private examiners were familiar with the extent of the Veteran's low back disability insofar as they were providing treatment for it.  The VA examiner reviewed the claims file and satisfactorily addressed the service-connected disability.  Moreover, the fact that the Veteran has a service-connected low back disability is not in dispute.

Likewise with regards to the second inquiry, the Board finds that each examiner rendered a fully-articulated opinion that was not equivocal in nature, and which provided the degree of certainty required for a medical nexus opinion. 

With regards to the third inquiry, the October 2011 VA examiner rendered an opinion that weighs against the claim.  His rationale was that "there is no anatomic or biomechanical reason why thoracolumbar injury this low or pelvic fractures would result in chronic cervical disability."  The examiner did not directly address the issue of aggravation.  Moreover, the October 2011 VA examiner failed to reconcile this finding with that of Dr. A.A.K., who stated that "The spine is composed of multiple intervertebral joints and has greatest flexibility in the cervical and lumbar areas.  Decreased flexibility in one area puts greater stress on other areas of the spine."  The October 2011 VA examiner noted the positive nexus opinions provided by Drs. M.R., and M.K. regarding service connection on a direct basis; and he correctly found that these opinions were not supported by any rationale.  However, he failed to acknowledge the opinion of Dr. A.A.K.  This opinion is supported by a thorough rationale; and it has not been contradicted.  Consequently, the Board finds that the evidence is at least in equipoise with regards to secondary service connection, on a causation basis.  38 C.F.R. § 3.310(a).

Right ulna neuropathy

The Veteran claims that his right ulna neuropathy is secondary to his now service connected degenerative joint disease, cervical spine with central canal stenosis at C7-T1.  There does not appear to be any dispute regarding the Veteran's contention.  

The Veteran submitted neurology consultation reports dated April 2011 through July 2011.  These records reflect right ulnar neuropathy in conjunction with his cervical spinal cord dysfunction.  Likewise, in an examination of the Veteran's cervical spine, the October 2011 VA examiner noted right upper extremity radiculopathy involving the C7 nerve roots.   

Finally, the Board notes that in its December 2011 rating decision and November 2012 statement of the case, the RO acknowledged that "Evidence from your neurological consultation shows that your right neuropathy is related to your spinal cord compression of the cervical spine."  It denied the claim because the Veteran's cervical spine disability was a non-service connected disability.  

The Board recognizes that the claims file contains no specific nexus opinion linking the right ulnar neuropathy to the Veteran's cervical spine disability.  However, the medical records are unequivocal that it is caused or aggravated by the now service-connected cervical spine disability, and the Board finds no conflicting medical evidence.

Consequently, the Board finds that the evidence is at least in equipoise; a VA examination and opinion is not necessary; and that service connection is warranted.    


ORDER

Entitlement to service connection for degenerative joint disease, cervical spine with central canal stenosis at C7-T1 is granted.

Entitlement to service connection for right ulna neuropathy is granted.


______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


